IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 10, 2008
                                     No. 07-51193
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JOSE JIMENEZ-HERRERA

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 2:07-CR-160-ALL


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jose Jimenez-Herrera pled guilty to illegal reentry after deportation. He
was sentenced to 18 months of imprisonment, to be followed by three years of
supervised release. On appeal, Jimenez-Herrera argues only that his prior state
conviction of possession of a controlled substance did not constitute an
aggravated felony. See U.S.S.G. § 2L1.2(b)(1)(C).
       We do not reach the merits of the issue that he presents.                    Because
Jimenez-Herrera has prior to this date been released from federal custody and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-51193

removed from the United States, he is subject only to an undischarged term of
supervised release. We cannot grant what he requests because resentencing
would require him to be present at a hearing to consider a new sentence; his
deportation creates a legal bar to such an appearance.      United States v.
Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir. 2007). This appeal has therefore
become moot.
     The appeal is DISMISSED.




                                      2